DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt of the Amendment, filed on October 1, 2021, is acknowledged.
Cancellation of claims 9 and 17 has been entered.
Claims 1-8, 10-16 and 18-20 are pending in the instant application.
Claims 11-16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 3, 2020.
The indicated allowability of claim 9 is withdrawn in view of the newly discovered reference(s) to Tu et al. (US 2006/0169994 A1).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lankhorst et al. (US 2008/0007509 A1) in view of Tu et al. (US 2006/0169994 A1).

Regarding claim 2, Lankhorst discloses a method wherein the target group of light emitting units satisfy: [Symbol font/0x7C]P1i –P2i[Symbol font/0x7C] ≤ Qi, P1i denoting an ith parameter in n parameters that one light emitting unit in the target group of light emitting units corresponds to, 1 < i < n, P2i denoting an ith parameter in n parameters that another light emitting unit in the target group of light emitting units corresponds to, and Qi, denoting a threshold of the ith parameter (π[0059]); wherein the n parameters that the light emitting unit corresponds to comprise: at least one parameter of light emitted by at least one target structure under a target voltage, the target structure comprising at least one light emitting portion in the light emitting unit (π[0057-0060]).
Regarding claim 3, Lankhorst discloses a method wherein the n parameters comprise at least one of: chrominance, luminance and wavelength band (π[0057-0060]).

s 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lankhorst et al. (US 2008/0007509 A1) in view of Tu et al. (US 2006/0169994 A1), and further in view of Wei (US 9,847,445).
Regarding claims 5-6, Lankhorst in view of Tu fails to exemplify wherein the fabricating a plurality of light emitting units comprises: forming an initial structure on a substrate, the initial structure comprising a plurality of light beads that are spaced apart from each other, and a fluorescent layer covering the plurality of light beads; and cutting the initial structure into the plurality of light emitting units, wherein the light emitting unit comprises one of the light beads and a fluorescent film, the fluorescent film comprising a portion covering the one light bead in the fluorescent layer, the light bead and the fluorescent film being both the light emitting portions in the light emitting unit, and wherein the forming an initial structure on a substrate comprises: forming the plurality of light beads on the substrate; injecting fluorescent melt on a side where the plurality of light beads are on the substrate; and thermally curing the fluorescent melt to form the fluorescent layer; wherein the substrate comprises a substrate body and a thermally-conductive adhesive tape that are superimposed, the plurality of light beads being on a side of the thermally-conductive adhesive tape away from the substrate body. 
Wei discloses a method for fabricating a plurality of light units comprising forming an initial structure on a substrate (102, Figs. 2A-2B), the initial structure comprising a plurality of light beads (101) that are spaced apart from each other, and a fluorescent layer (105) covering the plurality of light beads; and cutting the initial structure into the plurality of light emitting units (step 260, Figs. 2A-2B), wherein the light emitting unit comprises one of the light beads (101) and a fluorescent film (105), the fluorescent film comprising a portion covering the one light bead in the fluorescent layer, the light bead and the fluorescent film being both the light emitting portions in the light emitting unit (Fig. 2B), and wherein the forming an initial structure on a substrate (103) comprises: forming the plurality of light beads (101) on the substrate (103); injecting fluorescent melt (105, step 250) on a side where the plurality of light beads are on the .

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lankhorst et al. (US 2008/0007509 A1) in view of Tu et al. (US 2006/0169994 A1), and further in view of Ooyabu et al. (US 10,424,703).
Regarding claims 7-8, Lankhorst in view of Tu fails to exemplify wherein an included angle between a surface of any light emitting unit facing towards other light emitting units and the printed circuit board is less than 90 degrees, the other light emitting units comprising light emitting units in the light bar other than the any light emitting unit, and wherein the cutting the initial structure into the plurality of light emitting units comprises: rotating the initial structure on the substrate such that the fluorescent film in the initial structure is near the substrate; cutting the rotated initial structure into the plurality of light emitting units with a cutting tool, the cutting tool being in a sheet shape, and the cutting tool having a progressively increasing thickness in a direction from a cutting edge to a spin of the cutting tool; the disposing at least two light emitting units in the target group of light emitting units on a printed circuit board to obtain a light bar comprises: rotarily disposing the at least two light emitting units in the target group of light emitting units the printed 
Ooyabu discloses a method of fabricating light emitting units comprising an included angle between a surface (29) of any light emitting unit facing towards other light emitting units and the printed circuit board (50) is less than 90 degrees (Fig. 13, Column 30, lines 27-46), the other light emitting units comprising light emitting units in the light bar other than the any light emitting unit, which is achieved through the steps of cutting an initial structure into the plurality of light emitting units, comprising: rotating the initial structure (1) on a substrate (40) such that a fluorescent film (26) in the initial structure is near the substrate (Fig. 11B); cutting the rotated initial structure into the plurality of light emitting units with a cutting tool (43, Fig. 11B), the cutting tool being in a sheet shape, and the cutting tool having a progressively increasing thickness in a direction from a cutting edge to a spin of the cutting tool (Fig. 11B); the disposing at least two light emitting units in the target group of light emitting units on a printed circuit board to obtain a light bar comprises: rotarily disposing the at least two light emitting units (Fig. 13) in the target group of light emitting units the printed circuit board (50) to obtain the light bar, the light beads in the light bar being near the printed circuit boards (Fig. 13) in order to customize the shape of the light emitting units to optimize the brightness of the units. Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filling of the claimed invention to incorporate the fabrication steps as disclosed by Ooyabu in the method of Lankhorst in view of Tu in order to customize the shape of the light emitting units to optimize the brightness of the units.

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim(s) 4, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim(s) 4, and specifically comprising the limitation of the light emitting unit comprises: a light bead and a fluorescent film covering the light bead, the light bead and the fluorescent film being both the light emitting portions in the light emitting unit; and the at least one target structure comprises: a first target structure comprising the light bead and the fluorescent film, and a second target structure comprising the light bead; and wherein the n parameters that the light emitting unit corresponds to comprise: chrominance and luminance of light emitted by the first target structure under the target voltage, and wavelength band of light emitted by the first target structure or the second target structure under the target voltage.
Regarding claim(s) 10, claims(s) 10 is/are allowable for the reasons given in claim(s) 4 because of its/their dependency status from claim(s) 4.

Conclusion
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.




Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mariceli Santiago whose telephone number is (571) 272-2464. The examiner can normally be reached on Monday-Friday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Seye Iwarere, can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mariceli Santiago/Primary Examiner, Art Unit 2879